Citation Nr: 0302141	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  96-27 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
found no new and material evidence had been submitted with 
which to reopen the veteran's claim for service connection 
for a low back disability.  He responded with a timely Notice 
of Disagreement, initiating this appeal.  

In an April 1999 decision, the Board determined the veteran 
had submitted new and material evidence, and his claim for 
service connection for a low back disability could be 
reopened and considered anew.  It was then remanded to the 
agency of original jurisdiction for initial consideration on 
the merits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2. Credible evidence has not been presented establishing that 
the veteran's low back disability was incurred in or 
aggravated by active military service.


CONCLUSION OF LAW

Entitlement to service connection for a low back disability 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the May 1996 Statement 
of the Case, the various Supplemental Statements of the Case, 
and October 2002 RO letter to the veteran and his 
representative notifying them of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that the VA would attempt to obtain.  The veteran has 
reported that he receives medical care at various VA medical 
centers in Florida and Georgia, and those records have been 
obtained.  No private medical records have been obtained, as 
no such evidence has been indicated by the veteran.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  

Regarding the duty to assist, a VA examination is deemed 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but:

(A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability;
(B) Establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or 
symptoms of a disease [subject to presumptive service 
connection] manifesting during an applicable 
presumptive period provided the claimant has the 
required service or triggering event to qualify for 
that presumption; and

(C) Indicates that the claimed disability or symptoms 
may be associated with the established event, injury, 
or disease in service or with another service-connected 
disability.

38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  However, in the present case, the record does not 
contain any evidence indicating that the veteran's claimed 
low back disability may be associated with an in-service 
event, injury, or disease; therefore, a VA medical 
examination need not be afforded the veteran at this time.  
For these reasons, his appeals are ready to be considered on 
the merits.  

As a preliminary matter, the veteran, within his July 1996 VA 
Form 9, requested a personal hearing before a member of the 
Board seated at the RO.  However, prior to such a hearing 
being held, the veteran submitted a February 1999 written 
statement withdrawing his hearing request.  In a subsequent 
April 1999 written statement, he again requested a personal 
hearing, and such a hearing was scheduled for July 1999.  In 
June 1999, the veteran's accredited representative submitted 
a memorandum canceling the veteran's scheduled hearing, due 
to his incarceration, and stated the veteran would reschedule 
this hearing at a later date.  However, the veteran has 
failed to contact the VA in the three years since his last 
hearing date concerning his availability for a personal 
hearing.  Therefore, the Board considers the veteran's 
hearing request to be withdrawn, and will proceed with 
adjudication of his claim.  

The veteran seeks service connection for a low back 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

As an initial matter, the veteran has a current diagnosis of 
a low back disability.  In 1988, he was seen at a VA medical 
center for low back pain, and a CT scan of the lumbosacral 
spine revealed central disc herniation at the L4-5 level, 
compressing the adjacent thecal sac.  A herniated nucleus 
pulposus was diagnosed, and a diskectomy in August 1988 was 
performed at the L4-5 level.  He continues to have recurrent 
low back pain, according to 1999-2000 VA treatment records.  
Because the veteran has a current low back disability, the 
Board must then determine if this disability was incurred in 
or aggravated by active military service.  For the reasons to 
be discussed below, the Board finds no evidence that the 
veteran incurred a chronic low back disability during 
service.  

According to his service medical records, the veteran was 
seen in March 1976 for a one month history of low back pain.  
No history of low back injury or trauma was noted.  Physical 
examination revealed subjective pain and limitation of 
motion, and a low back strain was diagnosed.  Heat packs and 
medication were afforded the veteran.  No subsequent low back 
disorders were reported by the veteran during his service 
period, and his October 1976 service separation medical 
examination was negative for any disability of the low back.  
He also checked "no" on his medical history questionnaire 
for any history of low back pain.  

Following service separation, the veteran filed a September 
1977 claim for service connection for various disabilities, 
but did not claim a low back disability at that time.  An 
October 1977 VA general medical examination was negative for 
any low back disability; his back displayed normal curvature, 
without muscle guarding, and his hips were level.  Also, he 
had full range of motion of the lumbosacral spine.  No low 
back disability was diagnosed at that time.  

Thereafter, the veteran did not report a low back disability 
until 1988, more than 10 years after his service separation.  
When he first sought VA treatment in 1988, he reported a 3-
week history of low back pain, and did not mention any in-
service disease or injury of the low back.  The veteran did 
not relate his low back disability to service until August 
1993, when he filed a claim for VA financial benefits, based 
on an alleged 1975 in-service injury to his low back.  He 
again reported an alleged in-service low back injury on his 
July 1995 application to reopen his claim.  However, his 
service medical records are explicitly negative for any 
specific low back injury or trauma, based on the veteran's 
own self-reported history at that time.  

In support of his claim, the veteran obtained the July 1996 
written medical statement of Z.C., M.D.  Dr. C. examined the 
veteran for the first time in May 1996, and noted his 1988 
low back operation and his current low back pain.  The doctor 
then stated, after reviewing the veteran's March 1976 in-
service low back treatment record and no other evidence, "I 
am deducing he has had complaints of back pain as early as 
March 1976 for which he was examined and treated for by the 
Veteran's Administration."  However, nothing in the doctor's 
statement suggests the veteran incurred a chronic disability 
in service, or that his 1988 diagnosis of herniated nucleus 
pulposus had its onset during service.  Additionally, Dr. C. 
never had the opportunity to examine the complete medical 
record, including the October 1976 and October 1977 
examination reports.  

The veteran himself has alleged that his chronic low back 
disability began during service.  However, he has not 
demonstrated himself to be a credible historian.  According 
to an October 1999 VA treatment notation, the veteran 
reported military service in Vietnam, and a subsequent 
diagnosis of post traumatic stress disorder.  However, his 
DD-214 reflects service on the USS Saratoga, which Navy 
records confirm returned to the US in February 1973 following 
its last tour of duty off the coast of Vietnam.  Because the 
veteran did not enter military service until October 1974, he 
could not have been aboard that vessel during its Vietnam 
service.  He has also reported, according to another October 
1999 clinical notation, a history of a 1975 in-service 
diskectomy, an operation which is verified nowhere in the 
record.  Finally, as has been noted above, the veteran has 
repeatedly alleged an in-service low back injury, despite his 
denial of such an injury at the time he sought in-service 
treatment for low back pain and no mention of such an injury 
on his October 1976 service separation examination or October 
1977 VA general medical examination.  

Given the lack of findings of a low back disability on the 
October 1976 service separation examination and October 1977 
VA general medical examination, and the more than 10 year gap 
between his in-service treatment and his 1988 complaints of 
back pain, the clear preponderance of the evidence suggests 
the veteran's 1976 lumbosacral strain was acute and 
transitory, and not the onset of a chronic disability.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

